10

M1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 40 Filed 10/17/18 Page 1 of 4

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT

Plaintiff,

   
 

vs. JURY TRIAL DEMANDED |

JASON GOODMAN sO
MEMORANDUM OF POINTS & AUTHORITIES

 

 

 

 

And IN SUPPORT OF PLAINITIFF’S MOTION FOR
LEAVE TO FILE SECOND AMENDED
PATREON, INC. (proposed) COMPLAINT PER FRCP 15(A)
Defendants
1. In this Federal RICO action, Plaintiff seeks to AMEND the present operative complaint, (Doc. No

5, filed 06/29/2018 [herein the South Carolina AC]). As the Court is aware, certain legal issues have been created
by the CHANGE OF VENUE as articled in the decision of the U.S. District Judge (Doc. No. 27, 09/17/2018 [herein
ORDER)) and the recommendation of the U.S. Magistrate (Doc. No. 22, 08/29/2018).

2. Accordingly, the Plaintiff has conducted a rigorous review of the laws of the State of New York
(N.Y. State); which includes N.Y. State Consolidated Laws Penal Law - PEN § 460.00 (herein N.Y. State RICO).
Following the review of the laws in the state of New York (N.Y.) the plaintiff notes that New York has a state
racketeering law, while South Carolina does not.

3. The plaintiff now requests the leave of the Court to correct the legal deficiencies of the South
Carolina AC in light of N.Y. racketeering law (as South Carolina has no such equivalent law).

4. Additionally, the South Carolina summons was never been issued by the South Carolina Clerk of
the Court and the operative South Carolina AC was not stamped by the Clerk and returned to the Plaintiff.

Therefore these South Carolina documents have not been served upon the Defendant Goodman. The Court should

1
MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S MOTION FOR
LEAVE TO FILE AMENDED COMPLAINT PER FRCP 15(A)

 

pt
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 40 Filed 10/17/18 Page 2 of 4

note that the Plaintiff attempted to rectify this service irregularity with his “PRACIPE TO RE-ISSUE SUMMONS”
filed as Docket No. 16, 08/28/2018 (with an attached declaration).

5. Meanwhile, Goodman has filed an answer to the South Carolina AC (Doc. No. 35, 10/10/2018
[herein ANSWER)). Prior to filing his ANSWER the Defendant had only submitted one (1) pleading seeking a
dismissal of this case (doc. No. 10, 08/06/2018); Defendant’s MOTION to DISMISS. Defendant’s MOTION to
DISMISS was dismissed without prejudice as articulated in the South Carolina judge’s ORDER; quoting in relevant
part:

I. Discussion

The Court finds that the Magistrate Judge ably addressed the issues raised by Plaintiff's and Defendant’s

motions and correctly concluded, to which the Plaintiff has not objected, that each motion should be denied

as premature. Federal Rule of Civil procedure 4 dictates that the Plaintiff present a properly completed

summons to the clerk, who must issue it for service on the Defendant. Here, no summons has been issued

and, therefore, service of process by Plaintiff is premature. As a result, Plaintiffs motions are also

premature, as is Defendant’s motion to dismiss.

6. Therefore Defendant’s ANSWER is premature.

7, Other harmless errors present in this case have been addressed in the analogous Wash. v. N.Y. City

Bd. of Estimate, 709 F.2d 792, 795 (2d Cir.1983). In this instance, the Plaintiff is attempting to correct the legal
deficiencies of the South Carolina AC in the context of New York law, and to correct the procedural and
administrative deficiencies (no summons issued by the South Carolina Clerk).

8. Defendant Goodman will not be prejudiced by the Court’s approval of this instant MOTION FOR
LEAVE TO AMEND as the Defendant has prematurely filed his ANSWER in the shadow of the judge’s ORDER
dismissing such pleadings as premature until personal service accomplished pursuant to F.R.C.P. Rule 4. Defendant
proceeded at his own peril in the shadow of the judge’s ORDER to file a premature ANSWER prior to awaiting
personal service as required by F.R.C.P. Rule 4. The Defendant is therefore not prejudiced by this motion.

9. The reverse is true for the Plaintiff, who will be prejudiced by the Court’s failure to approve the
request to file a Second Amended Complaint. The initial South Carolina complaint and AC (filed as a matter of
right per FRCP Rule 15(a)) were crafted for the jurisdiction serving the Port of Charleston, S.C. The judge’s

ORDER of Change of Venue has deposited the Plaintiff's pleadings into the State of New York, which has its own

form of a state racketeering law. The operative South Carolina complaint needs to be aligned with New York State

2
MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S MOTION FOR
LEAVE TO FILE AMENDED COMPLAINT PER FRCP 15(A)

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 40 Filed 10/17/18 Page 3 of 4

racketeering law. The Plaintiff should be allowed to make appropriate adjustments as necessary to correct the legal
deficiencies created by N.Y. law in the new jurisdiction.
Dated this day of October VW 2018
Respectfully submitted.

f GB “amd 0

Pro se non-attorney acting as a private attorney general
for this public interest lawsuit

 

3
MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S MOTION FOR
LEAVE TO FILE AMENDED COMPLAINT PER FRCP 15(A)

 
 

 

86 920€ S828 Zeph Goes SOcE

I

d3agIWNN ONINDVEL SdSN

 

PLOD

-VEC-6DA Document 40] Filed 10/17/18 Page 4 of 4

 

 

 

8653

39000 BLOZ/SL/OL ‘AW AWBAIISO G3L03dX3
"20 0€°8 G1 I

 

@ Abq-z TIVW ALINOIHd

S Qoeceiiii a
N

Case 1:1B-¢v-0

@3i/zi/oi 8
20001 ‘1seq 3
seese ‘B10 &
9000 Wed &

06'21$
30V180d ’6'n

8

 

 

 

 

TICLT-LOOOT YAAK MON “YAOK MON
J99.11S [189g 00S

(UIVNOS AVTIOD

ANGS 24} 10J }.1N0D PLYSIC *S°D,

}ANOZ 94} JO YAIID
0 ? o NOISIAIC AS Od

 

OC] 404
poz Aew ‘uzotedet = SST yeuoyeueyul PUB onssuiod

eZOIAUAS WLSOd PPG
“eqs GALINA be

     

Ca
CEN) x Ti WW ¥

Bern) Avoid

prog AeW uZOLfeqeT «ss BSP] JEUONEUJSJU] Pue Ise 104

 

°FIIAUAS TVLSOd "4
SALVLS C3LINN bm

     

cy <IVW

HH

revert .ALIWOldd

II@s8 ZV “VS3"

7ST ve
0/9 ‘LAADTAMS 3

 
